On behalf of the people
and the Government of the Republic of Vanuatu, I wish
to join previous speakers in congratulating Mr. Didier
Opertti on his election to this high and important post.
His unanimous election as President of the General
Assembly at its fifty-third session shows the esteem in
which the international community holds both him
personally and his country, Uruguay. The Republic of
Vanuatu and its delegation are confident he will guide
this fifty-third session of the General Assembly to a
successful conclusion.
May I also take this opportunity to express my
delegation?s sincere appreciation to his predecessor,
Mr. Hennadiy Udovenko, for his outstanding stewardship
in facilitating the work of the fifty-second session of the
24


General Assembly. I also wish to commend our Secretary-
General, Mr. Kofi Annan, for his wise leadership and his
dedication to the reform and restructuring of our
Organization. We ask the President to assure him of our
total support.
Three years ago, we all gathered here to celebrate the
fiftieth anniversary of our Organization and, in particular,
to renew our commitment to the fundamental principles that
created it in 1945.
We also made a strong commitment to further
strengthen our genuine, collaborative efforts to ensure that
this Organization continues to promote global peace, justice
and a healthy environment, as well as to support the
process of sustainable development of its Member nations,
in particular the small island least developed countries such
as those in the Pacific region, including the Republic of
Vanuatu.
The current international political and economic
situation has grown ever more complex and makes
increasing demands on our own resources and on the
support available from our development partners.
We are deeply concerned by the continuing escalation
of such international crimes as drug-trafficking, money-
laundering, terrorism, organized crime and other similar
activities which have the potential to place the sovereignty
and territorial integrity of small island States at great risk.
The international community must show its genuine
collaboration in combating these criminal phenomena if the
new philosophy of globalization is to progress in a positive
manner.
We do not believe that the world is doing justice to its
people and to the fundamental principles of peace and
economic prosperity as enshrined in the Charter of the
United Nations if we do not observe our joint call for the
disarmament of nuclear weapons and other weapons of
mass destruction. International security cannot be
guaranteed if we fail to accord priority attention and
resources to the education and health of humankind and its
survival into the next millennium.
The momentum of the fiftieth anniversary of our
Organization, the lessons we have learned from past
mistakes and our renewed commitment must guide us in
our pursuit of a better world where, through this
Organization, a renewed sense of mutual trust and genuine
dialogue can be achieved to ease political tensions and
economic crises in all regions and subregions of the planet.
In our part of the world, these new developments
constitute a real threat to the already vulnerable
environment of our island economies and populations.
Confronted with these challenges, many countries in the
Pacific region, including the Republic of Vanuatu, do not
have much choice, at the end of this century, but to
embark on difficult programmes of reform both within
their respective Governments and within their societies.
Last year, my predecessor, The Honourable Serge
Vohor, advised this Assembly that Vanuatu had initiated
a comprehensive reform programme, with the support of
both multilateral and bilateral donor agencies and
countries. He also made an appeal to this Assembly,
explaining that in order for the reform programme to be
successful and responsive to the needs of the national
population, 80 per cent of whom live from subsistence
farming in rural areas, Vanuatu would continue to need
the special support accorded to it as a least developed
country.
The role of Mr. Hennadiy Udovenko and the
Secretary-General in subsequently facilitating a
constructive dialogue and a comprehensive appreciation
of the economic hardships of Vanuatu must be
commended.
In this regard, the Government and the people of
Vanuatu warmly welcome the recent decision of the
Economic and Social Council of the United Nations to
defer consideration of Vanuatu?s graduation from least
developed country status, pending full assessment of the
usefulness of the vulnerability index and ecological
fragility as criteria for least developed country
designation. We would like to register our most sincere
appreciation and recognition to each and every country
and group of countries for their support.
One of the commitments we all made during the
fiftieth anniversary celebrations in 1995 was to reform our
Organization so that it could be effective in addressing
the problems and needs of its Member States, both
individually and as a group.
From our perspective — and we have no doubt that
others share it — the United Nations must include in its
reform agenda a full assessment and recognition of the
inherent particularities of small island States such as the
Republic of Vanuatu, and the impact of the international
economic crisis on their economic performance and the
sustainability of their political stability.
25


The impact of the Asian economic situation and such
recurrent national disasters as tropical cyclones, tidal waves
and global warming on our island economies has yet to be
fully appraised. This warrants the urgent and dedicated
attention of our Organization.
With particular regard to the environment, the first
chapter of the Barbados Programme of Action for the
Sustainable Development of Small Island Developing States
clearly states that small island States are particularly
vulnerable to global climate change and rising sea levels.
We would therefore like to suggest, in the spirit of
reform, that the current scope of development-related
indicators being used by the United Nations to designate the
status of each Member State be thoroughly reviewed in
close consultation with the Member States and other
regional and multilateral organizations, such as the South
Pacific Forum and the Commonwealth.
This is an important exercise at a time when we must
adjust our national administrative structures, policy
directives and legal framework to gradually accommodate
the requirements of globalization. It would be unfair and
unrealistic to expect small island least developed countries
to satisfy all the administrative, financial and legal
requirements of the World Trade Organization, for instance,
within the same time-frame as the developed countries. An
effective sequencing of the accession process is needed,
taking into account the capacity of each country?s political
and economic system or structure to adjust without
affecting social cohesion.
The Republic of Vanuatu is committed to the principle
of global trade liberalization. The current reform
programme reflects this. We are asking the international
community to recognize that we should be allowed to be
integrated on a gradual basis, taking into account our
capacity to administer the process and to adjust to the new
environment.
It is in this same spirit that the Government of the
Republic of Vanuatu welcomes the decision of the fifty-
second session of the General Assembly to convene the
Third United Nations Conference on the Least Developed
Countries in the year 2001.
It is still in this spirit that the Government of the
Republic of Vanuatu endorses the Declaration of the eighth
annual meeting of ministers from least developed countries,
adopted on 28 September 1998.
The Republic of Vanuatu is proud to be associated
this year with the fiftieth anniversary of the Universal
Declaration of Human Rights and the fifth anniversary of
the Vienna Declaration and Programme of Action.
I am pleased to advise this Assembly that the current
reform programme of the Republic of Vanuatu has taken
full account of the above principles and the Government?s
commitment in this regard.
An example of this commitment is our wider
recognition of the rights and the role of women in our
society through the establishment, within the Prime
Minister?s portfolio, of a more systematic mechanism of
constructive dialogue between the Government on the one
hand, and the National Council of Women and other non-
governmental organizations on the other hand. The recent
enactment of a first ever leadership code for Vanuatu is
another example in this regard. This will not only ensure
good governance, transparency and the rule of law, but
will also act as an effective deterrent to corruption and
abuse of power by national leaders in political circles, in
public service and in the religious community, as well as
in traditional society.
The pursuit and promotion of a free and responsible
press and the protection of individual rights are matters
which are receiving more attention under the reform
programme. These are real challenges to Vanuatu today,
but they are challenges which we are confident that we
can successfully address over time with the necessary
support of the international community.
The right to self-determination must also continue to
occupy our agenda. The United Nations, as mandated by
its Charter, must be seen to encourage and support
dialogue at appropriate political levels in the regions and
countries where human sufferings and social disorder
continue as a direct result of conflict of opinions on the
issue of self-determination. In the Pacific region, we
warmly welcomed the signing earlier this year of the
Noumea Accord between the French Government and the
major political parties in New Caledonia. We believe that
this new agreement marks a stronger commitment by all
parties to work together to support an irreversible trend
for the future political status of New Caledonia.
As I said earlier, the world and our Organization will
be going through very challenging times as we are set to
turn the page of this century and start a new one. The
credibility of the United Nations in the next millennium
will be measured in terms of its effectiveness in
26


responding to the real situations prevailing in its Member
States, especially in small island States. It is therefore vital
that we all support and supplement the process of reform
spearheaded by the Secretary-General and aimed at
streamlining and strengthening the Organization.





